Citation Nr: 0807231	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating, greater than 50 
percent, for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 8, 
2004 for the grant of a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than November 8, 
2004 for a grant of eligibility to Dependents' Educational 
Assistance (DEA).


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1946 to 
January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The issues on appeal were originally before the Board in 
April 2007 when they were remanded to cure a procedural 
defect and for additional evidentiary development.  

Also on appeal at the time of the April 2007 Board decision 
was a claim of entitlement to an earlier effective date for 
an increased rating from 30 to 50 percent for PTSD.  The 
issue was remanded so that a statement of the case could be 
sent to the veteran.  The veteran was also to be informed 
that he had to file a  substantive appeal in order to perfect 
his appeal.  In July 2007, the veteran was sent a statement 
of the case on the claim of entitlement to an earlier 
effective date for the grant of an increased rating from 30 
to 50 percent for PTSD.  The letter accompanying the 
statement of the case also informed the veteran that he had 
to file a formal appeal to complete his appeal.  The veteran 
did not, however, perfect his appeal by the timely submission 
of a substantive appeal.  The issue is no longer in appellate 
status.  

In June 2007, the RO determined that clear and unmistakable 
error existed in determining the effective dates for 
entitlement to TDIU and entitlement to basic eligibility for 
DEA.  The effective dates for both issues was determined to 
be November 8, 2004.  The veteran has not indicated that he 
is satisfied with these effective dates and the issues remain 
on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issues 
have been changed on the title page to reflect this 
development.  

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will inform the veteran if any further 
action is required on his part.  




FINDINGS OF FACT

1.  Prior to November 8, 2004, the veteran does not have a 
single service-connected disability ratable at 60 percent or 
more, or at least one ratable at 40 percent or more with a 
combined rating to 70 percent or more; and the evidence does 
not otherwise establish that the veteran is unemployable 
solely due to his service-connected disabilities.

2.  The veteran and his qualifying dependent met the 
schedular requirements for eligibility for DEA on November 8, 
2004.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to November 8, 2004, for the grant of a TDIU, have not been 
met.  38 U.S.C.A. §§ 1155, 5110(a) (West 2002); 38 C.F.R. 
§§4.16(a), 3.400 (2007).

2.  The criteria for entitlement to an effective date prior 
to November 8, 2004, for eligibility for DEA benefits, have 
not been met.  38 U.S.C.A. §§ 3512, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.  § 3.807, 21.3020 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a July 2007 
VCAA letter have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought and adjudicated by his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the July 2007 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the veteran has had the chance to submit evidence 
in response to the VCAA letter.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on these claims has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims and also was provided with notice of 
the types of evidence necessary to establish a rating and 
effective date for the disabilities on appeal in a March 2006 
letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal for which attempts to obtain the evidence have not 
been made.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


Entitlement to an effective date earlier than November 8, 
2004 for TDIU.

On August 15, 2005, the RO received the veteran's formal 
application for a TDIU.  This claim was subsequently granted 
in an April 2006 rating decision, and an effective date of 
November 12, 2004, was assigned.  The veteran appealed the 
effective date assigned.  In a June 2007 rating action, the 
RO determined that clear and unmistakable error was held to 
exist in the April 2006 rating decision which granted 
entitlement to a TDIU and to DEA benefits.  The effective 
dates for both the grant of TDIU and entitlement to DEA 
benefits were changed to November 8, 2004.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the  date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  An 
exception to that rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In such an instance, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

The present appeal arose from the formal claim received by 
the RO on August 15, 2005.  However, as noted, the effective 
date of an award for benefits is either the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  The one exception is if a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of the claim.  Therefore, the 
Board must review the evidence of record to determine whether 
entitlement to a TDIU arose at any date earlier than November 
8, 2004, but the earliest effective date possible under the 
applicable laws and regulations is August 15, 2004.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Prior to November 8, 2004, these criteria are not satisfied 
in the instant case.  The veteran has four service-connected 
disabilities - PTSD, a chronic lung disorder, tinnitus and 
hearing loss.  The PTSD has been evaluated as 30 percent 
disabling from May 26, 2000 and 50 percent disabling as of 
November 8, 2004.  A chronic lung disorder has been evaluated 
as 30 percent disabling as of May 26, 2000.  Tinnitus has 
been evaluated as 10 percent disabling as of March 4, 2002.  
Service connection is also in effect for bilateral hearing 
loss but this has been evaluated as noncompensably disabling 
from March 4, 2002.  The veteran's combined service-connected 
evaluations are 50 percent from May 26, 2000, 60 percent from 
March 4, 2002 and 70 percent from November 8, 2004.  Thus the 
veteran did not meet the criteria under 38 C.F.R. § 4.16(a) 
until November 8, 2004.  

The failure to satisfy the criteria of 38 C.F.R. § 4.16(a), 
however, does not necessarily preclude the assignment of an 
earlier effective date for TDIU benefits, in that such 
benefits can be assigned on an extraschedular basis.  See 38 
C.F.R. § 3.321.  

In circumstances such as the instant case, where the veteran 
is less than totally disabled under the schedular criteria, 
it must be found that service-connected disorders, and 
service-connected disorders alone, prevent him from securing 
and maintaining substantially gainful employment.  The fact 
that a veteran may currently be unemployed is not, in and of 
itself, dispositive; the critical factor is the impact of 
service-connected disorders on a veteran's ability to work.  
In determining whether a veteran is entitled to individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding 
the claim, the Board may not consider the effects of the 
veteran's nonservice-connected disabilities with respect to 
their degree of interference with the veteran's 
employability.

The only medical evidence of record dated between August 15, 
2004 and November 2004, is the report of a VA examination.  
At the time of the November 15, 2004, VA examination, the 
veteran reported that he had some dyspnea on exertion.  The 
examiner noted that the veteran had trouble walking from the 
waiting room to the examining room.  The veteran arrived with 
significant shortness of breath and had difficulty talking in 
sentences.  The veteran reported that he could walk 
approximately one half of a block before he had to sit and 
catch his breath.  He was not on any medication for 
respiratory problems.  He denied any days or periods of 
incapacitation as a result of breathing problems.  The 
veteran reported that, even though he experienced shortness 
of breath, he tried to keep quite active.  He was unable to 
be involved in any activity which required walking more than 
one half a block.  He was unable to mow his lawn.  He had 
difficulty cooking and shopping.  The diagnosis was mild 
pulmonary dysfunction.  The examiner opined that the veteran 
would have problems with any activity which required more 
than ambulating for short distances on a flat surface.  The 
Board finds this evidence does not equate to a finding that 
the veteran was unemployable due to the chronic lung 
disorder.  There is no indication in the claims file that the 
veteran could not perform sedentary jobs.  The veteran 
himself indicates that he is able to stay active despite any 
breathing problem.  This examination, as noted above, was 
conducted on November 15, 2004, which is obviously after the 
November 8, 2004, effective date already established.

There is no other evidence of record dated in the pertinent 
time period which indicates that the veteran was unemployable 
due to his service-connected disabilities.  The veteran had 
been retired for some time prior to his submission of his 
TDIU claim.  

In sum, the objective medical evidence simply does not 
establish that the veteran is unable to obtain a 
substantially gainful occupation solely as a result of his 
service-connected disabilities prior to November 8, 2004.  
While the Board does not wish to minimize the nature and 
extent of the veteran's overall disabilities, the evidence of 
record does not support the veteran's claim that his service-
connected disabilities, alone, prevented him from engaging in 
substantially gainful employment during this period, without 
regard to his age or nonservice-connected disabilities.  
Therefore, referral for consideration of a TDIU on an extra-
schedular basis is not warranted.  38 C.F.R. § 4.16(b). 

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an earlier effective date 
for the grant of TDIU.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).


Entitlement to an effective date earlier than November 8, 
2004 for a grant of eligibility for DEA benefits.

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met:  
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a),  21.3021.

With regard to the veteran's claim for an effective date 
prior to November 8, 2004, for the grant of basic eligibility 
to DEA benefits, the Board finds that pursuant to 38 U.S.C.A. 
Chapter 35, the veteran was found to have a permanent total 
service-connected disability, when he was granted TDIU 
effective November 11, 2004.  As noted above, this effective 
date for the grant of TDIU was thereafter amended to November 
8, 2004.  

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Except 
as provided in subsections (b) and (c), effective dates 
relating to awards under Chapters 30, 31, 32, and 35 of this 
title or Chapter 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113.

Accordingly, because the veteran was found to have a 
permanent total service-connected disability when he was 
granted entitlement to a TDIU rating effective November 8, 
2004, entitlement to basic eligibility to Chapter 35 
Dependents'  Educational Assistance must also be effective 
November 8, 2004.  Although the appellant asserts that he is 
entitled to an earlier effective date for Chapter 35 
Dependents' Educational Assistance, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
such benefits are clear and specific.  The Board is bound by 
these criteria.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The veteran did not meet the 
criteria for entitlement to basic eligibility for DEA 
benefits prior to November 8, 2004.  He did not have a 
permanent total disability prior to November 8, 2004.  


ORDER

Entitlement to an effective date earlier than November 8, 
2004, for the grant of TDIU is not warranted.  The appeal is 
denied.  

Entitlement to an effective date earlier than November 8, 
2004, for the grant of DEA benefits is not warranted.  The 
appeal is denied.  


REMAND

The veteran has claimed entitlement to an increased rating 
for PTSD.  A review of the claims file demonstrates that the 
last VA examination conducted in conjunction with the claim 
was in March 2006.  Unfortunately, the examiner specifically 
noted that the examination was not based on a review of the 
claims file.  As such, the examination is not adequate for 
rating purposes.  The duty to assist may require "the conduct 
of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The last appropriate VA 
examination which was based on a review of the claims file 
was conducted in May 2005.  The Board finds that a new VA 
examination is required.  Since the time of the May 2005 VA 
examination, there has been an apparent worsening of the 
veteran's PTSD symptomatology.  The examiner who conducted 
the March 2006 VA examination opined that there had been some 
increase in the PTSD symptoms.  Furthermore, the Board notes 
the veteran was found to be incompetent in a July 2006 rating 
action which is also an indication that there might be an 
increase in the veteran's symptomatology.  VA has a duty to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).

The Board finds that a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment (pertinent documents in the claims folder) 
so that the disability evaluation will be a fully informed 
one should be accomplished.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Copies of VA treatment records, 
covering the period from June 19, 2007, 
to the present, should be obtained and 
added to the claims folder.

2.  The veteran should be scheduled for a 
comprehensive VA psychiatric rating 
examination to ascertain the current 
severity of the veteran's service-
connected PTSD.  It is imperative that 
the claims file be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  All examination findings 
should be clearly reported in accordance 
with VA's rating criteria.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for the veteran's service-connected 
psychiatric disability.  The veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


